Citation Nr: 1211595	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to June 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision characterized the issue as service connection for residuals, left hip/leg spinal injection.

In August 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the undersigned recharacterized the issues to better reflect the Veteran's contentions, and such is reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  See 38 C.F.R. § 3.159 (2011).

At the outset, the Board notes that whether or not the Veteran experiences chronic hip, leg, and back pain is a fact capable of lay observation.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).  

The Veteran contends that his chronic left hip, left leg, and low back disabilities are due to his active service.  Specifically, he has indicated through statements and testimony that he engaged in heavy lifting as a mechanic during service.  He indicated that he went to sick call on several occasions for left hip pain and was given pain pills.   He further asserted that he sustained a fall while on active duty and subsequently underwent a spinal procedure which led to chronic left hip, left leg, and low back pain.  

The service treatment records (STRs) document that he sustained a fall after an apparent dizzy spell while on active duty.  A lumbar puncture was performed in April 1965 as part of his diagnostic treatment for this syncopal episode of unknown etiology.  The Veteran explained that, upon receiving the lumbar puncture, his hip went numb and he could not move.

Post-service VA treatment records currently associated with the claims file document osteoarthritis of the back and further reflect chronic hip and left leg pain.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, an in-service fall and subsequent spinal puncture was documented.  Moreover, osteoarthritis of the back has been diagnosed.  The Veteran has consistently and credibly attested to chronic left hip, left leg, and back pain since his spinal procedure.  The Board notes that the Veteran could have reasonably had residuals to those areas as a result of the lumbar puncture.  Therefore, the evidence presently of record is sufficient to trigger VA's duty to provide an examination for his left hip, left leg, and back claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, during his Board hearing, the Veteran identified pertinent outstanding VA San Francisco treatment records dated from 1965 to 1982 that are not associated with the claims file, as well as VA records from Louisiana, from 1982 to 2007.  Furthermore, Virtual VA has been reviewed and such records are not on file.  As records of treatment may contain pertinent information (i.e., continuity of complaints and treatment for left hip, left leg, and back), they must be secured.  Notably, records of VA treatment are constructively of record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete clinical records (dated from 1965 to 1982) of any (and all) San Francisco VAMC treatment the Veteran has received for his left hip, left leg and low back; similarly all records of treatment from the VAMC in Alexandria, Louisiana, or any other VA facility in Louisiana from 1982 to 2007 should be obtained.  Any negative search should be noted in the record and communicated to the Veteran.

2. Thereafter, the RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left hip, left leg, and low back disabilities.  The claims file (to include this remand and all associated records) must be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion that:

(a) Identifies (by medical diagnosis(es) the Veteran's left hip, left leg and low back disabilities.

(b) Indicates as to each diagnosis given whether it is at least as likely as not (a 50 percent or better  probability) that such disability is related to the Veteran's service, to include any residuals to the lumbar puncture.

The opinion should indicate whether, based on the factual evidence of record, the left hip, left leg, and low back disabilities had their onset in service or post-service, and if post-service, whether there is any basis for relating them to disease, injury, or event in service.  

The examiner must explain the rationale for all opinions rendered.

3. The RO should review the record, ensure that all development sought is completed, and then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


